Exhibit 10.42


SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made as of the date
last written on the signature page hereof by and between Gregory Swayne, a
citizen and resident of Atlanta, Georgia (hereinafter referred to as
“Executive”), and, HSW International, Inc., a Delaware corporation with its
principal place of business in Atlanta, Georgia (the “Company”).  (The Company
and Executive are sometimes collectively referred to hereinafter as the
“Parties.”)


WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer and Chairman of the Board; and


WHEREAS, Executive has tendered his resignation to the Company, which the
Company has accepted; and


WHEREAS, in exchange for the consideration provided for herein, to which
Executive would not have been otherwise entitled, the parties are willing to
agree to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows.


1.           Termination; Notice.


(a)           Effective as of December 14, 2011 (the “Termination Date”),
Executive has resigned from Executive’s employment as Chief Executive Officer
and Chairman of the Board, and the Company has accepted Executive’s
resignation.  Executive will continue as a member of the Company’s Board of
Directors and is standing for reelection to the Board of Directors at the
Company’s Annual Meeting of Stockholders on December 30, 2011.  If reelected to
the Board on December 30, 2011, Executive would be compensated in accordance
with the then-effective Director Compensation established for members of the
Company’s Board of Directors.  Except as set out in this Agreement, as provided
by the specific terms of a benefit plan or as required by law, as of the
Termination Date, all of Executive’s employee benefits with the Company will be
terminated.  Executive also hereby represents that Executive has returned to the
Company all Company-owned materials, other than the laptop computer and
Blackberry handset presently requisitioned to Executive, which Executive may
retain.  The Company agrees to cooperate with Executive to transfer such
Blackberry handset and its associated mobile phone number to Executive’s
personal account for which continued service would be at Executive’s
expense.  In addition, upon receipt of Executive’s final paycheck from the
Company, Executive agrees and acknowledges that Executive will have been paid by
the Company for all of the time that Executive worked for the Company through
the Termination Date.


2.           Separation Pay.  If Executive signs this Agreement and does not
revoke Executive’s acceptance as provided in Section 8 below, the Company will
extend the termination date of those stock options awarded pursuant to Award
Number 4 on November 5, 2009, Award Number 5 on September 21, 2010, and Award
Number Six on February 25, 2011, (as further summarized below) which vested
during Executive’s employment, for a period of two years from the date on which
Executive ceases to be a member of the Company’s Board of Directors (the
“Separation Pay”).  The maximum termination date for the stock options above
shall not exceed the Expiration Date set forth for such option in its
Award.  All Option Grants 1 – 6 are attached as Exhibit “A”


Award Number                                Award
Date                      Shares
Vested                                           Strike Price
4                          November 5,
2009                                           30,000                                       $3.90
5                          September 21,
2010                                       
 15,000                                       $6.06
6                          February 25,
2011                                           
21,575                                       $2.88


 
 

--------------------------------------------------------------------------------

 
 
Additionally as a component of the Separation Pay, Executive and Company agree
to simultaneously enter into a Consulting Agreement mutually satisfactory to the
parties which shall include the terms of the Executive providing certain
consulting services through June 30, 2012, in exchange for payment by the
Company of $100,000.  Executive agrees to cooperate with and perform such duties
as may be reasonably requested of Executive from time to time by the Company to
assist with the Company’s transition of principal executive officers.


If Executive does not sign this Agreement and return it to the Company within
twenty one (21) days, or if Executive signs this Agreement and revokes it,
Executive will not be entitled to receive the Separation Pay described above.


3.           Release of Claims.  In exchange for the Company’s providing
Executive with the Separation Pay described in Section 2, above, by signing this
Agreement, Executive releases and forever discharges the Company, as well as its
parent companies, affiliates, subsidiaries, divisions, officers, directors,
stockholders, employees, agents, representatives, attorneys, lessors, lessees,
licensors and licensees, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “the Company Parties”), from any
and all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Executive ever had or now has, including but not limited to any claims arising
out of or related to Executive’s employment with the Company and the termination
thereof (except and to the extent that such a release is expressly prohibited or
made void by law).  The release includes, without limitation, Executive’s
release of the Company Parties from any claims by Executive for lost wages or
benefits, stock options, compensatory damages, punitive damages, attorneys’ fees
and costs, equitable relief or any other form of damages or relief.  In
addition, this release is meant to release the Company Parties from all common
law claims, including claims in contract or tort, including, without limitation,
claims for breach of contract, wrongful or constructive discharge, intentional
or negligent infliction of emotional distress, misrepresentation, tortious
interference with contract or prospective economic advantage, invasion of
privacy, defamation, negligence or breach of any covenant of good faith and fair
dealing.  Executive also specifically and forever releases the Company Parties
(except and to the extent that such a release is expressly prohibited or made
void by law) from any claims based on unlawful employment discrimination or
harassment, including the Federal Age Discrimination in Employment Act (29
U.S.C. § 621 et seq.).


By signing this Agreement, Executive agrees and acknowledges that Executive has
no cause to believe there has been any violation of any local, state, or federal
law that has occurred with respect to Executive’s employment or separation of
employment from the Company.  Executive acknowledges that this release applies
both to known and unknown claims that may exist between Executive and the
Company and the Company Parties.  Executive expressly waives and relinquishes
all rights and benefits which Executive may have under any state or federal
statute or common law principle that would otherwise limit the effect of this
Agreement to claims known or suspected prior to the date Executive executes this
Agreement, and does so understanding and acknowledging the significance and
consequences of such specific waiver.  Provided, however, that nothing in this
Agreement extinguishes any claims Executive may have against the Company for
breach of this Agreement.  The foregoing does not limit Executive’s right to
indemnity by the Company pursuant to the obligations set forth in written
agreements such as the Company’s Certificate of Incorporation.


In exchange for the Executive’s execution of this Agreement and his continued
cooperation with the Company as provided above, the Company releases and forever
discharges Executive, as well as his legal representatives, successors, assigns,
heirs, executors and administrators (collectively, “the Executive Parties”),
from any and all claims, demands, and causes of action of every kind and nature,
whether known or unknown, direct or indirect, accrued, contingent or potential,
which the Company ever had or now has, including but not limited to any claims
arising out of or related to Executive’s employment with the Company and the
termination thereof (except and to the extent that such a release is expressly
prohibited or made void by law).  The release includes, without limitation, the
Company’s release of Executive from any claims by the Company for compensatory
damages, punitive damages, attorneys’ fees and costs, equitable relief or any
other form of damages or relief.  In addition, this release is meant to release
Executive from all common law claims, including claims in contract or tort,
including, without limitation, claims for breach of contract, misrepresentation,
tortious interference with contract or prospective economic advantage,
defamation, negligence or breach of any covenant of good faith and fair
dealing.  Notwithstanding the foregoing, the release of claims against Executive
by the Company contained in this Section 3, shall not apply in any respect to
any claims the Company may assert against Executive based in fraud, for
embezzlement or arising from a violation of criminal law by Executive (the
“Reserved Claims.”)
 
 
 

--------------------------------------------------------------------------------

 
 
By signing this Agreement, the Company agrees and acknowledges that the Company
has no cause to believe there has been any violation of any local, state, or
federal law that has occurred with respect to Executive’s employment or
separation of employment from the Company.  The Company acknowledges that this
release applies both to known and unknown claims that may exist between the
Company and Executive (excepting the Reserved Claims).  The Company expressly
waives and relinquishes all rights and benefits which the Company may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this Agreement to claims known or suspected prior to the date the
Company executes this Agreement, and does so understanding and acknowledging the
significance and consequences of such specific waiver.  Provided, however, that
nothing in this Agreement extinguishes any claims the Company may have against
Executive for breach of this Agreement.


4.           No Admissions.  The Parties hereby acknowledge and agree that the
releases set out above in Section 3 of this Agreement constitute a final
compromise of any potential claims by one Party against the other in connection
with Executive’s employment by the Company (excepting the Reserved Claims), and
is not an admission by any Party that any such claims exist or that any Party is
liable for any such claims.  Unless prohibited by applicable law or regulation,
the Parties further agree not to hereafter, directly or indirectly, sue, assist
in or be a voluntary party to any litigation against the other Party for any
claims relating to events occurring prior to or simultaneously with the
execution of this Agreement, including but not limited to Executive’s
termination of employment with the Company (excepting the Reserved Claims).


Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by Executive or on
Executive’s behalf, individually or collectively.


5.           Confidentiality; Cooperation.


(a)           Confidentiality.  Executive hereby represents and agrees that
Executive has not and will not (except as required by law) disclose information
regarding the specific terms of this Agreement, and particularly the amount or
nature of Executive’s Separation Pay, to anyone except Executive’s immediate
family, Executive’s attorney and accountant or financial advisor as reasonably
necessary.


(b)           Cooperation.  Executive hereby agrees that he will cooperate with
and assist the Company in any dispute, grievance, investigation, litigation or
administrative claim involving any matters relating to the period of time that
Executive was employed by the Company.


(c)           Board Seat.  Notwithstanding Executive’s resignation as an
employee of the Company, Executive shall remain a member of the Company’s Board
of Directors (the “Board”) until such time as the next meeting at which the
election of directors shall take place.


6.           Relief and Enforcement.  Executive understands and agrees that any
breach of this Agreement by Executive will relieve the Company of its obligation
to provide any unpaid Separation Pay as set out in Section 2, above.  Executive
also understands and agrees that if Executive violates the terms of Section 5 of
this Agreement, Executive will cause injury to the Company and/or one or more of
the Company Parties) that will be difficult to quantify or repair, so that the
Company (and/or the Company Parties) will have no adequate remedy at
law.  Accordingly, Executive agrees that if Executive violates Section 5 of this
Agreement, the Company (or the Company Parties) will be entitled as a matter of
right to obtain an injunction from a court of law, restraining Executive from
any further violation of this Agreement.  The right to an injunction is in
addition to and not in lieu of any other remedies that the Company (or the
Company Parties) has at law or in equity.


7.           No Modifications; Governing Law; Entire Agreement.  This Agreement
cannot be changed or terminated orally, and no modification or waiver of any of
the provisions of this Agreement is effective unless in writing and signed by
all of the parties hereto.  The parties agree that this Agreement is to be
governed by and construed in accordance with the laws of the State of Georgia,
and that any suit, action or charge arising out of or relating to this Agreement
will be adjudicated in the state or federal courts in Fulton County,
Georgia.  This Agreement sets forth the entire and fully integrated
understanding between the parties, and there are no representations, warranties,
covenants or understandings, oral or otherwise, that are not expressly set out
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Right to Revoke.  ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS
REVOCABLE IN WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION
PERIOD”).  IN ORDER TO REVOKE EXECUTIVE’S ACCEPTANCE OF THIS AGREEMENT,
EXECUTIVE MUST DELIVER WRITTEN NOTICE TO THE COMPANY CARE OF BRADLEY T. ZIMMER,
AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY
REVOCATION PERIOD.


9.           Voluntary Execution.  By signing below, Executive acknowledges that
Executive has read this Agreement, that Executive understands its contents and
that Executive has relied upon or had the opportunity to seek the legal advice
of Executive’s attorney, who is the attorney of Executive’s own
choosing.  Executive further acknowledges and agrees that the Company advised
Executive in writing to consult with any attorney before executing this
Agreement.


10.           Due Authority.  The Company has full authority necessary to enter
into this Agreement, and such has been approved by the Board of Directors of the
Company or a committee thereof in which sufficient authority is vested.


11.           Miscellaneous.


(a)           Should any portion, term or provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
validity or the remaining portions, terms and provisions shall not be affected
thereby, and the illegal, invalid or unenforceable portion, term or provision
shall be deemed not to be part of this Agreement.


(b)           The Parties agree that the failure of a party at any time to
require performance of any provision of this Agreement shall not affect,
diminish, obviate or void in any way the party’s full right or ability to
require performance of the same or any other provision of this Agreement at any
time thereafter.


(c)           This Agreement shall inure to the benefit of and shall be binding
upon Executive, Executive’s heirs, administrators, representatives, executors,
successors and assigns and upon the successors and assigns of the Company.


(d)           The headings of the paragraphs of this Agreement are for
convenience only and are not binding on any interpretation of this
Agreement.  This Agreement may be executed in counterparts.


EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, WHICH
EXECUTIVE MAY WAIVE BY SIGNING AT ANY TIME PRIOR TO THE EXPIRATION OF THE 21 DAY
CONSIDERATION PERIOD.  EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE WAS ADVISED BY
THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.


[The next page is the signature page.]

 
 

--------------------------------------------------------------------------------

 

EMPLOYEE:




/s/ Gregory
Swayne                                                                (SEAL)
(Signature)




Gregory Swayne


Date:           January 24,
2012                                                      






THE COMPANY:


HSW INTERNATIONAL, INC.




By:           /s/ Bradley T.
Zimmer                                                                


Name:                      Bradley T.
Zimmer                                                      


Title:           General
Counsel                                                      


Date:           January 24,
2012                                                      

 
 

--------------------------------------------------------------------------------

 

INDEPENDENT CONTRACTOR AGREEMENT




THIS INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”), effective December 15,
2011, by and between HSW International, Inc. having an address at Six Concourse
Parkway, Suite 1500, Atlanta, Georgia 30328 (hereinafter “HSW”) and Greg Swayne,
having an address at 760 Lake Mist Cove, Alpharetta, GA  30004 (collectively and
hereinafter “Contractor”).


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties mutually agree to enter into a Consulting
Agreement as follows:


1. Services.  Contractor will provide the consulting services (“Services”) to
HSW as described on Exhibit A attached hereto.  During the term hereof,
Contractor will, in Contractor’s reasonable discretion, agree to provide
services requested by HSW in addition to those specifically described on Exhibit
A (“Additional Services”).


2. Term of Agreement.  The term of this Agreement (the “Term”) shall commence on
the effective date set forth above, and, unless otherwise terminated as provided
herein, shall continue until June 30, 2012.


3. Fees, Expenses and Payment.  In consideration for the Services:


(a) HSW shall pay Contractor the fee (“Fee”) of one hundred thousand dollars
($100,000) during the Term, divided into equal amounts payable over a six month
period commencing as of January 1, 2012, in accordance with the HSW’s standard
pay practices. Additionally, upon signing, HSW shall pay Contractor a lump sum
of $4528.38, which is equal to the amount of Contractor’s COBRA premiums from
January 1, 2012 thru June 30, 2012. Contactor will be responsible for electing
COBRA and paying all COBRA Premiums directly to HSW’s insurance provider. As a
condition to HSW’s obligation to make payments hereunder to Contractor,
Contractor must have a completed and accurate W-9 (for US-based Contractors) on
file with HSW or a completed and accurate W-8 (for non-US-based Contractors) on
file with HSW.


(b) HSW shall not be liable to Contractor for any expenses paid or incurred by
Contractor unless otherwise agreed to and approved in advance in writing by HSW
(the “Expenses”). Any such Expenses shall be in connection with this Agreement
and fully conform with HSW’s then-current policies, as communicated from time to
time.


(c) Contractor will invoice HSW for Expenses, which shall be due and payable
within thirty (30) days of receipt of an invoice from Contractor.  Contractor
will include these expenses in a monthly invoice, and shall include supporting
documentation for such expenses.


(d) Payroll taxes, including federal, state and local taxes, shall not be
withheld or paid by HSW on behalf of Contractor. Contractor shall not be treated
as an employee for federal or state tax purposes with respect to the services
performed under this agreement. Contractor shall be responsible to pay all taxes
as mandated by law.


4. Performance.  Contractor shall personally perform Contractor’s obligations
hereunder in a workmanlike and professional manner, and shall not employ or
utilize any other persons for the performance of such.  Any materials provided
to HSW by Contractor hereunder shall be Contractor’s original work, unencumbered
by any third parties, unless expressly authorized in writing by HSW on a
case-by-case basis.  Contractor agrees to cooperate with HSW on any matters
related to the performance of services hereunder.


5. Indemnification. Contractor agrees to indemnify and hold harmless HSW and its
directors, officers, agents and employees from and against any claims,
liabilities, losses, damages, proceedings or actions (whether pending or
threatened) related to or arising out of the Services.  HSW shall give
reasonable notice to the other of any such claim, loss, action, damage, expense
or other liability.  HSW agrees to indemnify and hold harmless Contractor and
its directors, officers, agents and employees from and against any claims,
liabilities, losses, damages, proceedings or actions (whether pending or
threatened) arising out of any materials provided by HSW to Contractor and
incorporated by Contractor into a public disclosure approved by HSW.  This
Section 5 shall survive the termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Notices.  All notices required by either Party under this Agreement shall be
in writing, and shall be deemed to have been given on the date such noticed is
presented personally, or transmitted by facsimile (receipt confirmed), two (2)
business days after delivery by a nationally recognized courier service, or
three (3) days after mailed registered or certified, return receipt requested,
to the other Party at the following address , or such other address as a Party
may designate by notice to the other Party:


If to HSW:                                HSW International, Inc.
Attn: Legal Department
Six Concourse Parkway, Suite 1500
Atlanta, Georgia 30328


If to Contractor:                                Greg Swayne
­­­­­­­760 Lake Mist Cove
Alpharetta, GA  30004




7. Ownership of Materials.


(a) Contractor covenants and agrees that all of Contractor’s Work Product (as
defined below) for HSW, and all of the ideas and other intellectual property
contained therein, shall be the sole and exclusive property of HSW and HSW shall
maintain all worldwide right, title and interest therein. Contractor agrees
(without further compensation) to execute any applications, agreements and
instruments (including any assignment agreements and instruments) and to do all
other things reasonably requested by HSW, at HSW’s expense (both during and
after the Term of this Agreement) in order to vest more fully in HSW all
worldwide ownership rights in such Work Product, including, without limitation,
United States and foreign patent or other proprietary rights and copyrights. For
purposes hereof, "Work Product" shall mean all works of authorship created,
conceived or developed by Contractor in the performance of Contractor’s
consulting duties.


(b) If any one or more of the Work Product are protectible by copyright and are
deemed in any way to fall within the definition of "work made for hire," as such
term is defined in 17 U.S.C. § 101, such work shall be considered a "work made
for hire," the copyright of which shall be owned solely, completely and
exclusively by HSW. If any one or more of the aforementioned items are
protectible by copyright and are not considered to be included in the categories
of works covered by the "work made for hire" definition contained in 17 U.S.C. §
101, such items shall be deemed to be assigned and transferred by Contractor
completely and exclusively to HSW by virtue of the execution of this Agreement.


(c) Contractor hereby waives any and all claims that Contractor may have in any
jurisdiction to “moral rights” or rights of “droit moral” with respect to the
Work Product and acknowledges, confirms and agrees that HSW, without the
necessity of any further consideration or action on the part of HSW or
Contractor, shall have the right to make (or have others on HSW’s behalf make)
enhancements and derivative works of the same and that HSW or its designee shall
own all worldwide right, title and interest in and to all such enhancements and
derivative works.


(d) Upon completion or termination of this Agreement, Contractor agrees to
return to HSW all lists, books, records, company property, and Confidential
Information obtained in connection with HSW’s business, and any copies made
thereof.


8. Arbitration.  If any dispute arises under this Agreement that is not settled
promptly in the ordinary course of business, the Parties shall seek to resolve
any such dispute between them; first, by negotiating promptly with each other in
face-to-face negotiations.  Any controversy or claim arising out of or relating
to the interpretation, enforcement or breach of this Agreement or relating to
the Services (other than actions for injunction or other equitable relief) that
cannot be resolved within fifteen (15) business days (or such period as the
Parties shall otherwise agree) through face-to-face negotiations shall be
resolved by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.  Arbitration shall be by a single
arbitrator experienced in the matters at issue and selected by the Parties in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitration shall only be held in Atlanta, Georgia.  The
decision of the arbitrator shall be final and binding and may be enforced in any
court having jurisdiction over the subject matter or either of the Parties.  The
arbitrator shall determine to what extent each of the Parties shall bear the
costs and expenses incurred in connection with any such arbitration proceeding
(including reasonable attorneys’ fees and expenses) on the basis of the
arbitrator’s assessment of the relative merits of the Parties’ positions.


 
 

--------------------------------------------------------------------------------

 
 
9. Relationship of the Parties.  Contractor is and shall be treated as an
independent contractor, and nothing herein shall be deemed to cause this
Agreement to create an agency, partnership, or joint venture between the
Parties.  Nothing in this Agreement shall be interpreted or construed as
creating or establishing the relationship of employer and employee between HSW
and either Contractor or any employee, contractor or agent of
Contractor.  Contractor has no authority to enter into contracts on behalf of
HSW or its affiliates or its subsidiaries.  As an independent contractor,
Contractor shall be solely liable for tax consequences of this Agreement and the
payments hereunder and shall indemnify HSW from any claims for taxes related to
the compensation hereunder as further provided in paragraph 3. Contractor agrees
not to act, or assist any other party in acting, adverse to the interests of
HSW.


10. Assignment.  Upon advance written notice HSW may assign this Agreement in
its entirety to a parent, subsidiary or successor in interest to the business of
the Party, provided such assignee is able to and does fulfill the obligations of
the assignor.  Notwithstanding any such assignment, the assignor shall remain
primarily liable to the other Party for the assignee’s performance under this
Agreement.  This Agreement may not be otherwise assigned or transferred.


11. Termination.  This Agreement may be terminated by Contractor at any time
upon written notice to HSW.  HSW shall not have the right to terminate this
Agreement prior to the expiration of the Term.  If this Agreement is otherwise
terminated by HSW prior to the expiration of the Term, HSW’s obligations to pay
the Fee to Contractor shall survive the termination.  All representations,
warranties, covenants and agreements contained in this Agreement shall survive
the termination of this Agreement.


12. Confidential Information.  The terms set forth on Exhibit B, entitled
“Confidential Information,” are incorporated herein by this reference.  Without
limiting such Exhibit B, each of the parties hereto agrees that it will not,
without the written consent of the other party in each instance, (i) use in
advertising, publicity or otherwise (including, without limitation, on the
Internet) the other party’s name, domain name, any trademark, trade name, symbol
or any abbreviation or contraction thereof owned by or referring to that party;
or (ii) represent, directly or indirectly, that any product or service offered
by the party has been approved or endorsed by the other party.


13. Covenant Not To Compete.  During the Term of this Agreement, Contractor will
not engage directly or indirectly an employee, consultant, manager, proprietor
or solicitor for himself or others in a similar or competitive business which it
is here contracted by HSW to do and perform, in any city or state where or
within which it shall have worked for HSW under this Agreement.


14. Non-Solicitation/Public Comments. Contractor agrees that during the term of
this Agreement and for six months after the termination or expiration of this
Agreement, Contractor shall not:


(a) Solicit for employment and then employ any employee of HSW or any of its
affiliates or subsidiaries;


(b) Make any public statement concerning HSW, any of its affiliates or
subsidiaries, employees, officers and directors unless such statement is
previously approved by an officer of HSW, except as required by law;


(c) Disparage HSW and its affiliated entities, or its and/or their owners,
officers, directors, members, employees or agents, or its and/or their business,
policies, practices or services, in any way whatsoever.


 
 

--------------------------------------------------------------------------------

 
 
(d) Induce, attempt to induce or knowingly encourage any Customer of HSW or any
of its affiliates or subsidiaries to divert any business or income from HSW or
its affiliates or subsidiaries or to stop or alter the manner in which they are
then doing business with HSW or any of its affiliates or subsidiaries.
“Customer” shall mean any individual or entity that was or is a customer or
client or whose business was actively solicited by HSW or its affiliates or
subsidiaries at any time, regardless of whether such Customer was generated, in
whole or in part, by Contractor’s efforts.


15. Entire Agreement.  These terms and conditions herein, including any Exhibits
attached hereto, constitute the entire agreement between the Parties with
respect to the subject matter hereof; all prior agreements, representations,
statements, negotiations and undertakings, whether written or oral, are
superseded hereby.  This agreement may be supplemented, amended or revised only
by a writing that is signed by each of the parties.


16. Governing Law/Jurisdiction and Venue.  This Agreement shall be exclusively
governed by and construed under the laws of the State of Georgia, without regard
to its conflict of laws provisions and the doctrine of forum
non-conveniens.  For any and all disputes between the parties involving,
directly or indirectly, any matter arising under or in any way connected with
this agreement including the breach thereof shall be brought in the exclusive
jurisdiction and venue of the Atlanta, Fulton County, Georgia. Contractor
submits to the exclusive jurisdiction of the Courts in Fulton County, Georgia.


17. Approval Signatures.  Signature by authorized representatives of the
respective Parties listed below constitutes acceptance of and notice to proceed
with the performance and provision of the Services specified on Exhibit A.  No
additional work relating to any other project or engagement, or any other part
or phase of the Project than that described in this Agreement, shall be
authorized without the express written agreement of both Parties hereto.


18. Non Waiver.  The failure of either party to this agreement to exercise any
of its rights under this agreement at any time does not constitute a breach of
this agreement and shall not be deemed to be a waiver of such rights or a waiver
of any subsequent breach.


19. Compliance With Laws.  Contractor represents that he has complied and will
continue to comply with all relevant federal, state and local laws and
regulations.


20. Severability.  If any part of this agreement is held to be unenforceable,
the rest of this agreement shall nevertheless remain in full force and effect.






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


CONTRACTOR:
HSW:



Gregory Swayne
HSW International, Inc.





By:  /s/ Gregory Swayne                                                      By:
 /s/ Bradley T.
Zimmer                                                                


Name:  Gregory
Swayne                                                                           Name:  Bradley
T. Zimmer


Title:  General Counsel


Date:  January 23,
2012                                                                           Date:  January
23, 2012

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Consulting Services




Contractor will provide the following Services to HSW.


1.  
Assist with HSW’s corporate development efforts; not to exceed a reasonable
number of hours per month, and,

2.  
Assist with HSW’s oversight and management of its investments, including its
interests in BoWenWang, ComoTudoFunciona and Sharecare, not to exceed a
reasonable number of hours per month.

3.  
Should HSW require more than eight hours of Services per month, the parties will
agree on mutually satisfactory compensation for such.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Confidential Information


During the course of this relationship, it may be necessary or convenient for
HSW to divulge Confidential Information (as herein defined) to Contractor. If
Confidential Information is disclosed by HSW to Contractor, including any such
disclosed prior to the effective date of this Agreement, then the following
shall apply.


1.  
The term “Confidential Information” means all non-public information that: (i)
HSW designates as being confidential information in connection with the
disclosure of such information; or (ii) are of a sensitive or proprietary
nature, including without limitation negotiations in progress, terms of
agreements, financial data, customer lists, advertising, marketing and
promotional plans, and business partner lists, including but not limited to
trade secrets.



2.  
Confidential Information shall not include any information that (i) is at the
time of disclosure or subsequently becomes publicly available without
Contractor’s breach of any obligations owed to HSW pursuant to this agreement;
(ii) becomes known to Contractor prior to HSW’s disclosure of such information
to Contractor; (iii) becomes or became known to Contractor from a source other
than HSW who to Contractor’s actual knowledge without any obligation of inquiry,
obtained such information without a breach of an obligation of confidentiality
owed to HSW; or (iv) is independently developed by Contractor.



3.  
Contractor shall retain in strict confidence all of HSW’s Confidential
Information and to take reasonable security precautions, at least to the same
extent as Contractor takes to protect Contractor’s own confidential information,
to insure that all of Contractor’s and Contractor’s affiliates’ colleagues and
employees hold in strict confidence and do not disclose to any third party any
of HSW’s Confidential Information during the term of this agreement and for five
years thereafter.  Notwithstanding the foregoing, Contractor shall maintain the
confidentiality of any trade secrets in perpetuity.



4.  
If Contractor has any questions or uncertainties as to what constitutes
Confidential Information, Contractor shall consult with an executive officer of
HSW.



5.  
Notwithstanding the foregoing restrictions, Contractor may use and disclose any
Confidential Information to the extent required by an order of any court or
other governmental authority, but in each case only after HSW has been so
notified and has had the opportunity, if possible, to seek and obtain reasonable
protection for such information in connection with such disclosure.



6.  
All Confidential Information shall remain the exclusive property of HSW and no
license or similar rights of any kind shall be or be deemed to have been created
or implied by this Agreement.



7.  
The provisions of this Exhibit B shall survive and be enforceable beyond the
termination or completion of this agreement.



8.  
Without limiting the remedies available to HSW, Contractor acknowledges that a
breach of any of the covenants contained in this Exhibit B may result in
material irreparable injury to HSW or any of its subsidiaries or affiliates for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, HSW shall be entitled to obtain a temporary
restraining order or a preliminary injunction or permanent injunction
restraining Contractor from engaging in activities from engaging in activities
prohibited by this Exhibit B or such other relief as may be required to
specifically enforce any of the covenants contained herein.


